            Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 1 of 23



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------X

     ADAM SHAMADOVICH DZHABRAILOV,

                                     Petitioner,
    v.                                                           OPINION AND ORDER

     THOMAS DECKER, in his official capacity as                  20-cv-3118 (PMH)
     Director of the New York Field Office of U.S.
     Immigrations & Customs Enforcement, CHAD
     WOLF, in his official capacity as Acting
     Secretary of the U.S. Department of Homeland
     Security, and CARL E. DUBOIS in his official
     capacity as Sheriff of Orange County, New
     York,

                                       Respondents.
    ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

           Petitioner, Adam Shamadovich Dzhabrailov, filed a petition in this Court on April 18, 2020

for a writ of habeas corpus under 28 U.S.C. § 2241 naming as Respondents Thomas Decker, in his

official capacity as Director of the New York Field Office of U.S. Immigrations & Customs

Enforcement, Chad Wolf, in his official capacity as Acting Secretary of the U.S. Department of

Homeland Security, and Carl E. DuBois in his official capacity as Sheriff of Orange County, New

York (collectively “Respondents”). (Doc. 1, “Pet. Habeas Appl.”). Petitioner brings two claims for

relief asserting that his constitutional rights under the Due Process Clauses of the Fifth and

Fourteenth Amendments to the United States Constitution have been violated by his confinement

under conditions that pose an excessive risk to his health.1 Petitioner alleges that, in light of the

COVID-19 pandemic, Respondents have failed to (1) protect Petitioner, id. ¶¶ 110–13, and (2)



1
  At oral argument, Petitioner asserted that there was a third claim for relief in the petition relating to an
unconstitutional prolonged period of detention which will be dealt with infra.

                                                           1
          Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 2 of 23



provide adequate medical care, id. ¶¶ 114–16. Alternatively, Petitioner asks this Court to grant him

bail and then release under the legal framework established in Mapp v. Reno, arguing that bail and

release is appropriate because (1) Petitioner’s habeas petition raises substantial claims and (2)

extraordinary circumstances exist that make the grant of bail necessary to make the habeas remedy

effective. See Pet. Habeas Appl. ¶¶ 103–05 (citing Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001)).

        On April 19, 2020, Petitioner filed an application by order to show cause for a temporary

restraining order and preliminary injunction. (Doc. 2, “Pet. Prelim. Inj. Appl.”). Petitioner seeks a

court order requiring Respondents to release Petitioner “upon his own recognizance, subject to

reasonable and appropriate conditions” or, in the alternative, Petitioner requests “that the Court

conduct a telephonic bail hearing where Respondents must prove, by clear and convincing

evidence, that [Petitioner’s] ongoing detention is necessary and does not violate his due process

[rights].” Id. at 1.

        On April 21, 2020, Judge Katherine Polk Failla ordered that Respondents show cause and

file a return and opposition as to why Petitioner’s habeas application and motion for a temporary

restraining order and preliminary injunction should be denied. (Doc. 5). Respondents filed their

return and opposition to the motion on April 27, 2020. (Doc. 18, “Resp’t Return”). On May 1,

2020, Petitioner filed his reply to Respondents’ return and opposition. (Doc. 21, “Pet. Reply”).

        On May 20, 2020, the Court held a telephonic hearing on the preliminary injunction motion

and the merits of the habeas petition.

        For the reasons set forth below, Petitioner’s motion for a preliminary injunction, including

the request for a bail hearing, is DENIED. Additionally, Petitioner’s habeas petition is

DISMISSED.




                                                 2
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 3 of 23



                                        BACKGROUND

  I.   Immigration History

       Petitioner, a 33-year-old native of the former Soviet Union and a Russian citizen, entered

the United States without inspection in or around April 2009. Pet. Habeas Appl. ¶ 14. On April 23,

2010, Petitioner filed an asylum application, which was granted on June 8, 2010. Id. On March 6,

2013, an INTERPOL Red Notice was issued for Petitioner related to a Russian arrest warrant

which alleged that Petitioner was part of an organized criminal group in Russia. (Doc. 19, “Mem.

of Law in Supp. Resp’t Return,” at 2). On November 2, 2017, the United States Citizenship and

Immigration Services (“USCIS”) issued a Notice of Intent to Terminate Petitioner’s asylum status.

Pet. Habeas Appl. ¶ 15. The Notice included one charge of removability indicating that USCIS

had obtained evidence that Petitioner’s asylum application was fraudulent. Mem. of Law in Supp.

Resp’t Return at 3. On December 20, 2017, ICE added additional charges of removability asserting

that Petitioner engaged in a terrorist activity. Id. at 4. On February 1, 2018, an immigration judge

determined that the charges of removability levied against Petitioner had been established. Pet.

Habeas Appl. ¶ 15. On April 17, 2018, Petitioner sought deferral of removal from the United States

asserting that his removal would be in violation of the Convention Against Torture (“CAT”). Id. ¶

16. On August 30, 2019, the Immigration Court granted Petitioner deferral of removal under the

CAT. Id. The Department of Homeland Security (“DHS”) appealed the Immigration Judge’s

decision to the Board of Immigration Appeals (“BIA”). Id. On February 21, 2020, the BIA

affirmed the Immigration Court’s decision deferring removal pursuant to the CAT and remanded

the case to the Immigration Court to close Petitioner’s case. Id. ¶ 17. On April 24, 2020, the

Immigration Judge issued a final decision ordering that the Petitioner be removed to Russia but




                                                 3
         Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 4 of 23



deferring removal under the CAT. Mem. of Law in Supp. Resp’t Return at 8. On April 29, 2020,

the Immigration Court issued its final order. (Doc. 20).

       Pursuant to 8 U.S.C. § 1231, Petitioner is currently being detained pending his removal.

Section 1231 provides that, “when an alien is ordered removed, the Attorney General shall remove

the alien from the United States within a period of 90 days.” 8 U.S.C. § 1231(a)(1)(A). Due to the

Immigration Court’s decision that Petitioner’s removal to Russia would be in violation of the CAT,

ICE is presently in the process of attempting to find a country, other than Russia, that will accept

Petitioner for the purposes of removal. Mem. of Law in Supp. Resp’t Return at 8. If ICE determines

that there is no willing third country, ICE will release Petitioner. Id.

 II.   COVID-19 Pandemic

       Petitioner, who is currently housed at the Orange County Jail (“OCJ”), asks the Court to

order that he be discharged from OJC in light of the COVID-19 pandemic. Specifically, Petitioner

argues that he is confined in “close quarters without protection” and that “the Court should

immediately issue a temporary restraining order [and] preliminary injunction requiring ICE to

release Petitioner from custody pending resolution of his writ application so he has a chance to

avoid infection and potential death from COVID-19.” Pet. Habeas Appl. ¶ 29.

       Petitioner asserts that the OCJ is “woefully unprepared and incapable of taking necessary

precautions to protect people in their custody” from COVID-19. Id. ¶ 51. At the time Petitioner

submitted his habeas application, COVID-19 had not yet reached OCJ, id. ¶ 52, but Petitioner

nonetheless argues that “[i]t will be nearly impossible to prevent widespread infections inside

[OCJ] once one person contracts the virus because detainees live, sleep, and use the bathroom in

close proximity with others,” id. ¶ 63.




                                                   4
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 5 of 23



       Respondents aver that Petitioner “has not alleged any facts to suggest that he is at an

elevated or heightened risk of illness because of any underlying health conditions or concerns.”

Mem. of Law in Supp. Resp’t Return at 8. With respect to Petitioner’s allegation that he has a

“chronic heart ailment,” see Pet. Habeas Appl. at 2, Respondents argue that Petitioner’s medical

records make no mention of such a heart condition, and, in any event, Petitioner does not allege

that his condition makes him a high risk individual according to Centers for Disease Control

(“CDC”) guidance. Mem. of Law in Supp. Resp’t Return at 9 n.2. Petitioner concedes that his

condition is “not . . . the kind of chronic medical problems that have been the trigger in most of

the COVID-19 related cases that have resulted in the release of numerous civil and criminal

detainees.” Pet. Reply at 13 n.26. On May 19, 2020, Petitioner supplemented the record and filed

two documents which purport to show that Petitioner was diagnosed with Cardiac Vegetative

Dysfunction after two visits to a doctor in Russia in March and May 2008. (Doc. 32).

       Respondents further argue that OCJ has put into place adequate measures to protect

detainees from COVID-19. Mem. of Law in Supp. Resp’t Return at 11–12. Respondents assert

that as of April 24, 2020, there were no confirmed cases of COVID-19 at OCJ, and, as of April 27,

2020, there were no symptomatic detainees in Petitioner’s housing unit. Id. at 12. Respondents

also assert that ICE has been following guidance issued by the CDC regarding how to screen and

test ICE detainees to prevent exposure to COVID-19. Id. at 13–14. By letter dated May 5, 2020,

Respondents informed the Court, with competent evidence, that as of May 5, 2020 there were no

confirmed positive COVID-19 ICE detainees or inmates at OCJ and provided the Court an update




                                                5
          Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 6 of 23



on additional precautionary measures taken by OCJ in response to the COVID-19 pandemic. (Doc.

22).2

                                        STANDARD OF REVIEW

    I.   Fed. R. Civ. P 65

         “A preliminary injunction ‘is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.’” C.D.S., Inc. v.

Zetler, 217 F. Supp. 3d 713, 716 (S.D.N.Y. 2016) (quoting Grand River Enter. Six Nations, Ltd.

v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007)). To obtain a preliminary injunction, a petitioner must

demonstrate: “1) irreparable harm absent injunctive relief; 2) either a likelihood of success on the

merits, or a serious question going to the merits to make them a fair ground for trial, with a balance

of hardships tipping decidedly in the [petitioner’s] favor; and 3) that the public’s interest weighs

in favor of granting an injunction.” Westchester Fire Ins. Co. v. DeNovo Constructors, Inc., 177

F. Supp. 3d 810, 811–12 (S.D.N.Y. 2016) (quoting Metro. Taxicab Bd. of Trade v. City of New

York, 615 F.3d 152, 156 (2d Cir.2010)).

         “A showing of irreparable harm is the single most important prerequisite for the issuance

of a preliminary injunction.” C.D.S., 217 F. Supp. 3d at 716 (quoting Faiveley Transport Malmo

AB v. Wabtec Corp., 559 F.3d 110, 116 (2d Cir. 2009)). “To satisfy the irreparable harm

requirement, [petitioner] must demonstrate that absent a preliminary injunction they will suffer an

injury that is neither remote nor speculative, but actual and imminent, and one that cannot be

remedied if a court waits until the end of trial to resolve the harm.” Id. at 716–17 (citing Grand

River, 481 F.3d at 66).



2
 Respondents’ May 5, 2020 letter summarizes the Declaration of Colonel Anthony Mele, Correctional Administrator
of the Orange County Sherriff’s Office who, according to his Declaration, is responsible for correctional operations
at OCJ and is familiar with the measures taken at OCJ to address the COVID-19 pandemic. (See Doc. 22-1).

                                                         6
         Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 7 of 23



 II.   Habeas Corpus petition brought pursuant to 28 U.S.C. § 2241

       A non-citizen, immigration-detainee petitioner seeking to challenge his detention pending

removal may bring a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Basank v.

Decker, No. 20-CV-2518, 2020 WL 1953847, at *8 (S.D.N.Y. Apr. 23, 2020) (“An application for

habeas corpus under 28 U.S.C. § 2241 is the appropriate vehicle for an [ICE detainee] in federal

custody to challenge conditions” (citing Roba v. United States, 604 F.2d 215, 218–19 (2d Cir.

1979))); Cruz v. Decker, No. 18-CV-9948, 2019 WL 7572975, at *3 (S.D.N.Y. Aug. 27,

2019), report and recommendation adopted, No. 18-CV-9948, 2019 WL 6318627 (S.D.N.Y. Nov.

26, 2019) (same). Such a petition “authorizes a district court to grant a writ of habeas corpus

whenever a petitioner is ‘in custody in violation of the Constitution or laws or treaties of the United

States.’” Wang v. Ashcroft, 320 F.3d 130, 140 (2d Cir. 2003) (quoting 28 U.S.C. § 2241(c)(3)).

When a petitioner brings a habeas petition pursuant to § 2241, the petitioner “bears the burden of

proving that he is being held contrary to law; and because the habeas proceeding is civil in nature,

the petitioner must satisfy his burden of proof by a preponderance of the evidence.” Skaftouros v.

United States, 667 F.3d 144, 158 (2d Cir. 2011) (citing Parke v. Raley, 506 U.S. 20, 31 (1992));

see also Cruz, 2019 WL 7572975, at *3 (“To obtain [] relief [under § 2241], the petitioner must

show violation of his rights by a preponderance of the evidence.” (citing Jones v. Vacco, 126 F.3d

408, 415 (2d Cir. 1997))).

       “[T]he equitable principles governing [§ 2241 are] reflected in the plenary discretion vested

in habeas courts to ‘hear and determine the facts, and dispose of the matter as law and justice

require.’” Pinkney v. Keane, 920 F.2d 1090, 1093 (2d Cir. 1990) (citing 28 U.S.C. § 2243); see

also United States v. Triestman, 178 F.3d 624, 629 (2d Cir. 1999) (“The remedies available in §

2241 motions are . . . governed by § 2243, which states [] that courts entertaining an application



                                                  7
         Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 8 of 23



for a writ of habeas corpus shall summarily hear and determine the facts and dispose of the matter

as law and justice require.” (internal quotations omitted)). Issuance of a writ of habeas corpus “is

an extraordinary remedy” that should only be granted “in the exercise of a sound judicial

discretion.” Pinkney, 920 F.2d at 1093 (citing Goto v. Lane, 265 U.S. 393, 401 (1924)).

                                            ANALYSIS

       The parties agreed during oral argument that it is appropriate for me to rule on Petitioner’s

pending motion for preliminary injunctive relief and the merits of Petitioner’s habeas petition at

the same time. See Fed. R. Civ. P. 65(a)(2) (“Before or after beginning the hearing on a motion for

a preliminary injunction, the court may advance the trial on the merits and consolidate it with the

hearing.”); see also 28 U.S.C. § 2243 (“The court shall summarily hear and determine the facts,

and dispose of [a petitioner’s habeas petition] as law and justice require.”); see also, e.g., Jackson

v. Capra, No. 14-CV-202, 2015 WL 1064900, at *1 (S.D.N.Y. Mar. 2, 2015) (considering

Petitioner’s habeas application and motion for preliminary injunction at the same time); Pan v.

Ashcroft, No. 04-CV-6434, 2005 WL 1398601, at *1 (W.D.N.Y. June 14, 2005) (same); Cohn v.

Fed. Bureau of Prisons, 302 F. Supp. 2d 267, 269 (S.D.N.Y. 2004) (same). Accordingly,

Petitioner’s motion for a preliminary injunction and habeas petition will be examined seriatim.

  I.   Petitioner’s Application for Injunctive Relief

       Petitioner seeks various forms of injunctive relief. In Petitioner’s habeas petition he (1)

seeks to “[e]njoin Respondents from moving the Petitioner from the New York City area while

habeas proceedings are pending” and (2) asks that the Court “[o]rder Respondents not to re-detain

Petitioner pending the culmination of removal proceedings against him, including all

administrative or judicial appeals.” Pet. Habeas Appl. at 37–38. In Petitioner’s application by order

to show cause for a temporary restraining order and preliminary injunction, Petitioner seeks to



                                                  8
         Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 9 of 23



“enjoin[] Respondents from arresting him for the purposes of civil immigration detention, during

the pendency of removal proceedings against him.” Pet. Prelim. Inj. Appl. at 13. And, in

Petitioner’s reply to Respondents’ return and opposition, he asks the Court to “issue an order that

ICE should not re-arrest or take him into custody during the pendency of these proceedings.” Pet.

Reply at 15.

       As an initial matter, Petitioner’s inconsistent, broad, and vague requests for injunctive relief

run afoul of Fed. R. Civ. P. 65(d), which provides that “[e]very order granting an injunction . . .

must: (A) state the reasons why it issued; (B) state its terms specifically; and (C) describe in

reasonable detail . . . the act or acts restrained or required.” Fed. R. Civ. P. 65(d). Second Circuit

case law makes clear that “injunctive relief should not be ‘broader than necessary to cure the effects

of the harm caused by the violation’ and should be ‘narrowly tailored to fit specific legal

violations.’” In re LightSquared, Inc., 539 B.R. 232, 243 (S.D.N.Y. 2015) (quoting City of New

York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 144 (2d Cir.2011)) (dismissing injunctive relief

request because the requested relief was “overly broad and lacks the specificity required by [Fed.

R. Civ. P.] 65”). These guiding principles prevent the Court from granting Petitioner’s broad and

vague requests for injunctive relief.

       However, assuming arguendo that Petitioner’s various requests for injunctive relief are not

facially and fatally flawed, the Court nonetheless finds that Petitioner’s request for injunctive

relief—primarily a request that the Court order Petitioner’s release from OCJ in light of the

COVID-19 pandemic, see Pet. Habeas Appl. ¶ 29—fails on the merits.

       Petitioner’s request for injunctive relief is a request for the ultimate relief Petitioner seeks:

release from OCJ. Ordinarily, this type of ultimate relief request is fatal to a preliminary injunction

application because the reality is that the preliminary injunction stage of the litigation occurs well



                                                  9
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 10 of 23



in advance of any dispositive trial or hearing. In this case, however, the motion and petition are

being decided simultaneously, and while a request for ultimate relief in this context is less

concerning, nonetheless the ultimate relief request is fatal to this preliminary injunction

application. The wherefore clause to Petitioner’s habeas application asks that the Court, inter alia,

“order Respondents to immediately release Petitioner, under any appropriate conditions, to end the

violations of his due process rights and resulting harm he is suffering.” Id. at 37–38. Petitioner’s

application for a temporary restraining order and preliminary injunction seeks that the Court

“order[] Respondents to release [Petitioner], under any appropriate conditions.” Pet. Appl. Prelim

Inj. at 13. Respondents are correct that “generally, ‘[t]he purpose of a preliminary injunction is not

to give the [petitioner] the ultimate relief it seeks.’” Mem. of Law in Supp. Resp’t Return at 23

(quoting WarnerVision Entm’t Inc. v.Empire of Carolina, Inc., 101 F.3d 259, 261 (2d Cir. 1996)).

Indeed, when a Petitioner “seeks a preliminary injunction that either alters the status quo or would

provide the ultimate relief sought in the underlying action” a heightened preliminary injunction

standard applies. See Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27, 33-34 (2d Cir.

1995). Under this heightened preliminary injunction standard, “the movant must show a clear or

substantial likelihood of success on the merits, and make a strong showing of irreparable harm in

addition to showing that the preliminary injunction is in the public interest.” New York ex rel.

Schneiderman v. Actavis PLC, 787 F.3d 638, 650 (2d Cir. 2015) (internal quotations and citations

omitted); see also Demirayak v. City of New York, 746 F. App'x 49, 51 (2d Cir. 2018), cert. denied

sub nom., 139 S. Ct. 1600 (2019) (“Under this heightened standard, plaintiff must make a clear

showing that he is entitled to the relief requested, or that extreme or very serious damage will result

from denial of preliminary relief.” (internal citations omitted)). Mindful of the heightened standard




                                                  10
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 11 of 23



that applies to Petitioner’s request for injunctive relief, the Court will examine the preliminary

injunction requirements seriatim.

        First, Petitioner has not demonstrated a likelihood of success on the merits. Before

addressing the two claims for relief identified in the petition as “First Cause of Action” and

“Second Cause of Action,” which Petitioner brings under the Due Process Clauses of the Fifth and

Fourteenth Amendments alleging that (1) Respondents failed to adequately protect Petitioner, and

(2) Respondents failed to provide Petitioner adequate medical care, Pet. Habeas Appl. ¶¶ 110–16,

the Court must address an issue that arose during oral argument. At oral argument, counsel for

Petitioner argued that Petitioner’s habeas petition included a third claim for relief alleging that

Petitioner is being subjected to an unconstitutional period of prolonged detention and should be

released on that basis. The Court finds that Petitioner has not properly raised such a claim. The

precatory language for Petitioner’s first stated claim for relief alleges that the “Respondents’

failure to adequately protect petitioner in light of the COVID-19 outbreak violates due process.”

Pet. Habeas Appl. at 36. The precatory language for Petitioner’s second stated claim for relief

alleges that the “Respondents’ failure to provide adequate medical care and protection to people,

such as Petitioner, at high risk of serious harm from COVID-19 violates due process.” Id. at 37.

Petitioner simply does not raise a claim that he has faced an unconstitutional prolonged period of

detention and counsel’s statements at oral argument asserting otherwise are zealous afterthoughts.

        However, assuming arguendo that Petitioner did properly raise a claim alleging that he has

been subject to an unconstitutional prolonged period of detention, the Court would nonetheless

find that such a claim fails on the merits. Petitioner asserts that his purported third claim for relief

is set forth in paragraph 78 of his petition (when the other discernible claims for relief are

separately labeled and identified at paragraphs 110-16) as follows:



                                                  11
          Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 12 of 23



          [A]mong the factors to be weighed and balanced [when determining whether
          Petitioner’s release is appropriate] is the length of time the alien has already been
          detained, whether they are responsible for the delay, whether the alien has asserted
          defenses to the removal, whether the facility for the civil immigration detention is
          meaningfully different from a penal institution for criminal detention and whether
          the continued duration of the detention is finite or near conclusion. Yusuf v.
          Edwards, supra.

Pet. Habeas Appl. ¶ 78.

          Petitioner’s reliance on Yusef is not helpful to his purported prolonged detention claim

given the procedural posture of Petitioner’s immigration proceedings. In Yusef, the petitioner was

being detained pursuant to 8 U.S.C. § 1226(c). Yusuf v. Edwards, No. 18-CV-3605, 2019 WL

4198798, at *5 (S.D.N.Y. July 2, 2019) (“Since § 1231 is clearly inapplicable, petitioner’s

detention can only be governed by § 1226(c).”). Section 1226(c) addresses the detention of

deportable criminal aliens who do not yet face a final order of removal. See 8 U.S.C. § 1226(c).

Courts within the Second Circuit “have routinely held that, under § 1226(c), prolonged mandatory

detention pending removal proceedings, without a bond hearing, ‘will – at some point – violate

the right to due process.’” Yusuf, 2019 WL 4198798, at *7 (quoting Sajous v. Decker, No. 18-CV-

2447, 2018 WL 2357266, at *8 (S.D.N.Y. May 23, 2018), appeal withdrawn, No. 18-2591, 2019

WL 4137822 (2d Cir. May 7, 2019). The factors Petitioner recites are therefore applicable to a

situation in which a detainee is being held pursuant to § 1226(c) and no final order of removal

exists.

          There is no dispute in Petitioner’s case, however, that a final order of removal does exist,

and that Petitioner is therefore being detained pursuant to 8 U.S.C. § 1231(a)(2). The Court finds

that the factors relied on by Petitioner are therefore inapplicable to his period of detention and a

different framework is applicable to prolonged confinement claims brought by aliens detained

pursuant to § 1231(a)(2). Section 1231(a)(2) provides that “[d]uring the removal period, the



                                                   12
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 13 of 23



Attorney General shall detain the alien[, and u]nder no circumstance during the removal period

shall the Attorney General release an alien who has been found inadmissible under . . . section

1227(a)(4)(B) of this title.” 8 U.S.C. § 1231(a)(2) (emphasis added).3 Petitioner’s detention under

§ 1231(a)(2) is therefore mandatory during the removal period. The removal period is statutorily

defined as 90 days. Id. § 1231(a)(1)(A). As relevant here, the 90-day period begins running on

“[t]he date the order of removal becomes administratively final.” Id. § 1231(a)(1)(B).

        During oral argument, counsel for Petitioner asserted that Petitioner’s removal order was

administratively final as of February 21, 2020, the day that the BIA affirmed the decision of the

Immigration Court and remanded the case to the Immigration Court to close Petitioner’s case. See

Pet. Habeas Appl. ¶ 17. Thus, Petitioner argued, the February 21, 2020 remand order should have

triggered the beginning of the 90-day removal period. Respondents argued, alternatively, that the

90-day removal period began on April 29, 2020, the day that the Immigration Judge issued a final

order of removal. See Doc. 20. April 29, 2020 is the correct trigger date for the removal period.

        After the BIA remanded the case to the Immigration Court on February 21, 2020, additional

steps needed to be taken before the removal order became administratively final. Specifically, ICE

needed to run an updated background check. Mem. of Law in Supp. Resp’t Return at 8. Subsequent

to the remand, at a hearing on April 24, 2020, ICE reported to the Immigration Judge that an

updated background check had been completed, and the Immigration Judge issued a final decision.

Id. The Immigration Court’s final order was then issued on April 29, 2020. See Doc. 20. The Court

therefore rejects Petitioner’s argument that the 90-day removal period commenced on February

21, 2020 as the plain language of 8 U.S.C. § 1231(a)(1)(B) provides that “[t]he removal period

begins on . . . [t]he date the order of removal becomes administratively final.” 8 U.S.C. §


3
  Petitioner was found removable under § 1227(a)(4)(B), (see Doc. 20-1), as two of Petitioner’s charges of
removability were brought pursuant to INA § 237(a)(4)(B) which is codified at 8 U.S.C. § 1227(a)(4)(b).

                                                   13
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 14 of 23



1231(a)(1)(B)(i). No administratively final removal order existed to trigger the 90-day removal

clock until April 29, 2020. See Rodriguez v. Demarco, No. 15-CV-3963, 2015 WL 4729272, at *4

(E.D.N.Y. Aug. 8, 2015) (finding that the mandatory detention period began running “after the

entry of an administratively final order of . . . removal”); Persaud v. Holder, No. 10-CV-6506,

2011 WL 5326465, at *2 (W.D.N.Y. Nov. 3, 2011) (“8 U.S.C. § 1231(a) authorized detention of

aliens, after entry of an administratively final order of deportation or removal”). Therefore, the

Court finds that at the time of this writing Petitioner has been detained pursuant to § 1231(a)(2)

for less than one month. Accordingly, if paragraph 78 of Petitioner’s habeas petition were to be

construed as a third claim for relief, it would be dismissed as the claim alleged would be pursuant

to 8 U.S.C. § 1226(c) and that form of prolonged detention claim was mooted out when Petitioner

began his detention pursuant to 8 U.S.C. § 1231. See Wang v. Ashcroft, 320 F.3d 130, 147 (2d Cir.

2003). That is to say, even assuming that a third claim for relief is buried in paragraph 78 of

Petitioner’s habeas petition, it is not viable because Petitioner’s detention is pursuant to § 1231

and not § 1226.

       Additionally, and as Petitioner concedes, a “literal application of 8 U.S.C. §1231(a)(2)”

mandates that the Attorney General keep Petitioner “detained for 90 days following a final order

of removal to afford the government an opportunity to locate a third country willing to accept

him.” Pet. Reply at 4 (internal quotations omitted); see also, e.g., Yusuf, 2019 WL 4198798, at *4

(holding that under § 1231 “[d]etention is mandatory for the 90-day removal period”); Gjidija v.

United States, No. 18-CV-0259, 2019 WL 2615438, at *5 (S.D.N.Y. June 26, 2019), report and

recommendation adopted, No. 18-CV-0259, 2019 WL 3889854 (S.D.N.Y. Aug. 19, 2019) (“The

‘shall’ language in [8 U.S.C. § 1231(a)(2)] prescribes a mandatory course of action.”). Petitioner

has not yet reached the end of the 90-day mandatory detention period. The Court is simply without



                                                14
           Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 15 of 23



authority to modify the Congressional determination that certain non-citizens must be detained

pending removal.

       Furthermore, firmly established Supreme Court precedent holds that six months of

detention following a final order of removal is “presumptively [a] reasonable period of detention”

for a detainee detained pursuant to § 1231(a)(2). Callender v. Shanahan, 281 F. Supp. 3d 428, 434

(S.D.N.Y. 2017) (quoting Zadvydas v. Davis, 533 U.S. 678, 701 (2001)). At oral argument,

Petitioner’s counsel argued that Petitioner has been detained since November 2017 and that the

relevant period of detention is therefore thirty months. However, once a final order of removal has

been entered, a constitutional challenge to the period of detention prior to the entry of a final order

of removal is rendered moot. See Wang, 320 F.3d at 147. The relevant period of detention in

Petitioner’s case began when the Immigration Judge entered a final order of removal on April 29,

2020. Petitioner has been detained far less than the presumptively valid six-month period of

detention following entry of a final order of removal pursuant to § 1231(a)(2). Accordingly, even

if Petitioner had properly raised a claim for relief in his habeas petition alleging that his period of

detention was in violation of his due process rights, the Court would be compelled to dismiss such

a claim.

       It must also be separately noted that the mandatory nature of Petitioner’s detention

precludes the Court from finding any likelihood of success in support of Petitioner’s motion for a

preliminary injunction.

       Turning to the claims Petitioner actually denominated as “Causes of Action” in his habeas

petition, the Court similarly finds that these claims are not likely to succeed because each fail on

the merits. Petitioner’s habeas application includes two related claims for relief brought under the

Due Process Clauses of the Fifth and Fourteenth Amendments. Specifically, Petitioner alleges that



                                                  15
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 16 of 23



(1) Respondents have failed to adequately protect Petitioner, Pet. Habeas Appl. ¶¶ 110–13, and (2)

Respondents have failed to provide Petitioner adequate medical care, id. ¶¶ 114–16. Petitioner’s

failure to protect claim is premised on the allegation that Respondents have failed to provide

Petitioner adequate medical care. In such a situation, Petitioner’s claims merge into a single claim

in which Petitioner alleges he is being confined under unconstitutional conditions because prison

officials are deliberately indifferent to his medical needs. See Basank, 2020 WL 1953847, at *9

n.5 (“[W]here, as here, a communicable disease renders the general conditions of confinement

dangerous to Petitioners' health, and meeting Petitioners' medical needs requires that Respondents

take specific measures to prevent their infection, the conditions of confinement and unmet medical

needs claims essentially merge.”).

        “Immigration detainees can establish a due process violation for unconstitutional

conditions of confinement by showing that a government official ‘knew, or should have known’

of a condition that ‘posed an excessive risk to health,’ and failed to take appropriate

action.” Valenzuela Arias v. Decker, No. 20-CV-2802, 2020 WL 1847986, at *6 (S.D.N.Y. Apr.

10) (quoting Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017)). Therefore, to demonstrate

unconstitutional conditions of confinement Petitioner must show that (1) he is being housed under

conditions that pose an excessive risk to his health, and (2) prison officials are deliberately

indifferent to his medical needs. Coronel v. Decker, No. 20-CV-2472, 2020 WL 1487274, at *3

(S.D.N.Y. Mar. 27, 2020). The first prong of this test is objective and requires that a petitioner

show that his conditions of confinement “pos[ed] an unreasonable risk of serious damage” to his

health or safety. Darnell, 849 F.3d at 30. The second prong of the test requires that the petitioner

demonstrate that prison officials “acted intentionally to impose the alleged condition, or recklessly

failed to act with reasonable care to mitigate the risk that the condition posed to the pretrial detainee



                                                   16
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 17 of 23



even though the defendant-official knew, or should have known, that the condition posed an

excessive risk to health or safety.” Id. at 35.

        As to the first factor, the Court is well aware that a number of courts in this district have

found that other detainees raising similar claims of unconstitutional conditions of confinement

have held that those detainees successfully demonstrated that they were being confined under

conditions that pose a substantial risk to their health. However, many such findings are based on

the fact that the detainee’s specific health conditions put him at a heightened risk for health

complications if exposed to COVID-19. See, e.g., Basank, 2020 WL 1953847, at *7 (“Petitioners

are at particular risk for serious illness or death, because their preexisting medical conditions either

make them more vulnerable to contracting COVID-19, or more likely to develop serious

complications due to COVID-19, or both.”); Valenzuela Arias, 2020 WL 1847986, at *1 (“Each

Petitioner suffers from medical conditions that place him at imminent risk of death or serious injury

in immigration detention if exposed to COVID-19.”); Avendano Hernandez v. Decker, No. 20-

CV-1589, 2020 WL 1547459, at *1 (S.D.N.Y. Mar. 31, 2020) (“Petitioner suffers from several

severe medical conditions.”); Coronel, 2020 WL 1487274, at *1 (“Each of [the petitioners] suffer[]

from medical conditions that render them particularly vulnerable to severe illness or death if

infected by COVID-19—vulnerabilities that are heightened in detention.” (internal quotations

omitted)).

        Petitioner in the case at bar is situated differently. Here, there is no evidence that Petitioner

is at a heightened risk of exposure to COVID-19. As Petitioner admits, he does not have the “kind

of dangerous, chronic health condition that ha[ve] caused other courts to order the release of the

most vulnerable of ICE detainees.” See Pet. Reply at 10. Furthermore, a full review of Petitioner’s

medical records fails to establish that Petitioner suffers from any serious medical conditions and



                                                   17
         Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 18 of 23



fails to substantiate Petitioner’s claim that he has a chronic heart condition. Petitioner himself

concedes that he does not have medical records that support his assertion that he has a chronic

heart condition.4 Id. at 13 n.26. Finally, Petitioner does not fall into a category of detainees that

have been identified as at high risk to the consequences of COVID-19 exposure according to ICE

guidance. See Mem. of Law in Supp. Resp’t Return at 10. Therefore, while the Court is alert to the

increased risk to the entire inmate and detainee population posed by COVID-19, the Court finds

that Petitioner has not demonstrated that the threat of COVID-19 exposure poses an excessive risk

to this Petitioner’s health.

         Furthermore, Petitioner cannot demonstrate that Respondents were deliberately indifferent

to Petitioner’s safety. Indeed, Respondents have taken extensive measures to reduce the likelihood

that detainees at OCJ will be exposed to COVID-19 and to ensure that if an inmate, detainee, or

staff member is exposed to COVID-19, that proper procedures are in place to reduce the spread of

COVID-19 throughout the facility. These measures include: (1) beginning on March 23, 2020, all

ICE detainee intake was suspended indefinitely, (Doc. 22-1, “Mele Decl.,” ¶ 9(a)); (2) all new

inmates to the facility are screened and asked specific questions related to whether the new inmate

may have come into contact with someone who tested positive for COVID-19, id. ¶ 9(b); (3) any

new inmates that exhibit symptoms consistent with COVID-19 are isolated and monitored, id.; (4)

all visitation and facility tours have been suspended, id. ¶ 9(c); (5) anyone entering the facility

including staff members and vendors are medically screened, id. ¶ 9(d); (6) all staff members in

the facility wear masks, id. ¶ 9(e); (7) all inmates and detainees have been issued facemasks which


4
  The Court will not consider the “medical records” submitted by Petitioner which purportedly shows that he was
diagnosed with Cardiac Vegetative Dysfunction in 2008 in Russia. The Federal Rules of Evidence generally apply to
habeas proceedings. See Loliscio v. Goord, 263 F.3d 178, 186 (2d Cir. 2001) (“We began our consideration of the
district court's denial by noting that the Federal Rules of Evidence apply in federal habeas proceedings.”); Bibbins v.
Dalsheim, 21 F.3d 13, 16 (2d Cir. 1994) (“In assessing petitioner's [habeas] claim of prejudice, we apply the Federal
Rules of Evidence.”). The documents submitted by Petitioner are inadmissible as they are not authenticated and are
hearsay concerning other documents which are not before the Court.

                                                          18
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 19 of 23



they are required to wear and to clean daily, id. ¶ 9(f); (8) inmates or detainees that complain of

illness are immediately treated and/or monitored, id. ¶ 9(g); (9) any inmate or detainee that exhibits

signs of COVID-19 is placed in a separate housing unit, id.; (10) detainees who have had known

exposure to COVID-19, but are asymptomatic, are placed in a separate housing unit, id. ¶ 9(j); (11)

OJC has increased the frequency of cleaning at the facility, id. ¶ 9(l); (12) inmates and detainees

are fed inside their cells so they do not congregate at meal times, id.; (13) hand sanitizer, bleach,

soap, and disinfectant spray have been put in every housing unit and are readily available to

inmates and detainees, id.; and (14) the facility has sought to educate staff, detainees, and inmates

about proper health precautions such as handwashing, social distancing, covering coughs with

elbows instead of hands, and seeking medical care if they feel ill, id. ¶ 9(m).

       Given these precautionary measures, Petitioner cannot demonstrate that Respondents have

acted with deliberate indifference to the medical needs of detainees housed within OCJ. See, e.g.,

Graham v. Decker, No. 20-CV-2423, 2020 WL 1847568, at *6 (S.D.N.Y. Apr. 13, 2020) (finding

Orange County Correctional facility’s response to the COVID-19 threat did not demonstrate

deliberate indifference). The COVID-19 pandemic, which individuals around the world are

enduring, is posing new and difficult challenges to ensure that detained individuals are kept safe

and healthy. The measures taken by OCJ officials demonstrate substantial efforts to reduce the

likelihood of the spread of COVID-19 throughout the OCJ detainee population. The Court finds

that such precautionary measures demonstrate that Respondents have not recklessly failed to act

to protect the health and safety of ICE detainees. Therefore, the Court finds that not only has

Petitioner failed to demonstrate that he is likely to succeed on the merits of his habeas application,

but that Petitioner has failed to state a due process claim under the Fifth and Fourteenth

Amendments that he is being housed under unconstitutional conditions.



                                                 19
         Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 20 of 23



         The Court also finds that Petitioner has failed to demonstrate that he is likely to suffer

irreparable harm because he has failed to (1) establish a viable constitutional injury, or (2)

demonstrate that he “faces substantial harm caused by the highly infectious COVID-19.” See Pet.

Prelim. Inj. Appl. at 6. While the Court is mindful of the seriousness of the COVID-19 pandemic,

and the specific threat COVID-19 poses to prisoners and civil detainees, Petitioner has failed to

demonstrate that he is likely to suffer an injury that is actual and imminent as opposed to remote

and speculative. See Faiveley Transp. Malmo AB, 559 F.3d at 118. A number of factors lead the

Court to this conclusion including: (1) as Petitioner admits, he does not have the “kind of

dangerous, chronic health condition that ha[ve] caused other courts to order the release of the most

vulnerable of ICE detainees,” see Pet. Reply at 10; (2) a full review of Petitioner’s medical records

fails to establish even the possibility of a chronic heart condition; (3) Petitioner himself concedes

that his medical records do not support the existence of a chronic heart condition, id. at 13 n.26;

(4) Petitioner is not a detainee at high risk to the consequences of COVID-19 exposure according

to ICE guidance, see Mem. of Law in Supp. Resp’t Return at 10; (5) as of May 5, 2020, there were

no detainees or inmates at OCJ who were symptomatic or who had tested positive for COVID-19,

see Doc. 22 at 2; and (6) OCJ has implemented a variety of cautionary measures to decrease the

likelihood that civil detainees will be infected with COVID-19 as discussed separately in this

Order.

         Therefore, the Court finds that Petitioner has not satisfied his burden of demonstrating

irreparable harm because Petitioner’s health conditions and the conditions of confinement at OCJ

indicate that any future injury Petitioner may suffer is remote and speculative as opposed to actual

and imminent.




                                                 20
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 21 of 23



       With respect to the balance of equities, on balance, given the complete paucity of facts in

the record that demonstrate that Petitioner’s health puts him at a heightened risk if exposed to

COVID-19, the COVID-19 mitigating steps that OCJ has implemented, and Respondents’ interest

in enforcing the clear Congressional mandate that certain non-citizens facing removal be detained,

the Court cannot conclude that the balance of equities tips in Petitioner’s favor. Undoubtedly,

Respondents have an interest in enforcing the country’s immigration laws. That enforcement

interest is particularly strong where, as here, Petitioner was removed on grounds for which

mandatory detention is required. The Court finds that the balance of equities does not tip in

Petitioner’s favor.

       Finally, the issuance of an injunction is not in the public interest. There is a strong public

interest in preventing continued constitutional violations. However, where, as here, Petitioner

cannot establish that such violations exist, that public interest dissipates. There is also a strong

public interest in the enforcement of immigration laws. See Walker v. Ashcroft, No. 04-CV-1057,

2004 WL 1542277, at *1 (D. Conn. July 2, 2004). Congress has determined that mandatory

detention is in the public interest in the circumstances presented and the Supreme Court has

established that Petitioner’s confinement is presumed to be constitutionally compliant. On balance,

the Court does not find that a preliminary injunction authorizing the release of Petitioner during

the pendency of a mandatory detention period is in the public interest.

       Accordingly, for the reasons set forth herein, the Court finds that, based on the narrow set

of facts at issue herein, Petitioner has failed to satisfy his burden of demonstrating that the Court

should grant Petitioner preliminary injunctive relief; and, therefore, the Court denies Petitioner’s

request for preliminary injunctive relief.




                                                 21
        Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 22 of 23




 II.   Petitioner’s Habeas Application

       The Court has already held separately herein that Petitioner’s habeas application is not only

unlikely to succeed on the merits, but that Petitioner has failed to state a claim for relief alleging

that he is being confined under unconstitutional conditions and/or for an improper and prolonged

detention period. Accordingly, the Court finds, for those same reasons, that Petitioner has failed

to satisfy his burden of proving by a preponderance of the evidence that he is being confined under

unconstitutional conditions and/or for an improper and prolonged detention period. The

Petitioner’s habeas petition is therefore dismissed.

       Similarly, the Court denies Petitioner’s request for a bail hearing pursuant to Mapp v. Reno,

241 F.3d 221 (2d Cir. 2001). The Second Circuit held in Mapp “‘that the federal courts have

inherent authority to admit to bail individuals properly within their jurisdiction’ including

immigration detainees petitioning for habeas relief.” Basank, 2020 WL 1953847, at *13 (quoting

Mapp, 241 F. 3d at 226). The Court may grant bail to habeas petitioners when (1) the habeas

petition raises substantial claims and (2) “extraordinary circumstances exist[] that make the grant

of bail necessary to make the habeas remedy effective.” Mapp, 241 F. 3d at 226 (quoting Grune v.

Coughlin, 913 F.2d 41, 43–44 (2d Cir.1990)). For the same reasons as previously set forth herein,

the Court finds that Petitioner’s habeas petition does not raise substantial claims, and there are no

extraordinary circumstances associated with this petition that make the grant of bail necessary to

make the habeas remedy effective. Accordingly, Petitioner’s request to be released on bail pursuant

to Mapp v. Reno is denied.

                                          CONCLUSION




                                                 22
       Case 7:20-cv-03118-PMH Document 34 Filed 05/26/20 Page 23 of 23



       Based on the foregoing, Petitioner’s motion for a preliminary injunction is DENIED and

Petitioner’s habeas petition is DISMISSED.

       The Clerk is instructed to terminate this proceeding.

                                                               SO ORDERED:

Dated: New York, New York
       May 26, 2020
                                                               ____________________________
                                                               Philip M. Halpern
                                                               United States District Judge




                                               23
